


Exhibit 10.1


SECOND AMENDMENT
TO
THE SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of May 1, 2012, is entered into by and
among the following parties:
(i)
ANR RECEIVABLES FUNDING, LLC, a Delaware limited liability company (the
“Seller”);

(ii)
ALPHA NATURAL RESOURCES, LLC, a Delaware limited liability company, as Servicer
(the “Servicer”);

(iii)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Related Committed Purchaser, as an
LC Participant and as a Purchaser Agent;

(iv)
MARKET STREET FUNDING LLC, a Delaware limited liability company, as a Related
Committed Purchaser and as a Conduit Purchaser; and

(v)
PNC BANK, NATIONAL ASSOCIATION, as LC Bank, as an LC Participant, as a Purchaser
Agent and as Administrator.

Capitalized terms used but not otherwise defined herein (including such terms
used in the foregoing preamble) have the respective meanings assigned thereto in
the Receivables Purchase Agreement defined below.
BACKGROUND
1.The parties hereto have entered into that certain Second Amended and Restated
Receivables Purchase Agreement, dated as of October 19, 2011 (as amended,
amended and restated, supplemented or otherwise modified through the date
hereof, the “Receivables Purchase Agreement”).


2.The parties hereto desire to amend the Receivables Purchase Agreement as set
forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Certain Amendments to the Receivables Purchase Agreement. The
Receivables Purchase Agreement is hereby amended as follows:


1.1Section 6.1 of the Receivables Purchase Agreement is hereby amended by adding
the following proviso to the end of the first sentence thereof immediately
preceding the period “.”:


; provided, further, however that notwithstanding the foregoing, the Specified
Person Letter Agreement may be amended from time to time in accordance with the
provisions thereof
1.2The definition of “Contract” set forth in Exhibit I to the Receivables
Purchase Agreement is replaced in its entirety with the following:


“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings, in each case
related to the sale or delivery of coal or coal products, pursuant to which such
Receivable arises or that evidence such Receivable or under which an Obligor
becomes or is obligated to make payment in respect of such Receivable.
1.3The definition of “Receivable” set forth in Exhibit I to the Receivables
Purchase Agreement is replaced in its entirety with the following:


“Receivable” means any indebtedness and other obligations owed to any
Transferor, the Originator or the Seller or any right of any Transferor, the
Seller, or the Originator to payment from or on behalf of an Obligor




--------------------------------------------------------------------------------




or any right to reimbursement for funds paid or advanced by any Transferor, the
Seller or the Originator on behalf of an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument, general intangible or
as-extracted collateral, however arising (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto; provided, however, that
“Receivable” does not include any Specified Receivable. Indebtedness and other
obligations arising from any one transaction, including, without limitation,
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Receivable separate from a Receivable consisting
of the indebtedness and other obligations arising from any other transaction.
1.4The definition of “Transaction Documents” set forth in Exhibit I to the
Receivables Purchase Agreement is replaced in its entirety with the following:


“Transaction Documents” means this Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Purchase and Sale Agreement, the Sale Agreement,
the Performance Guaranty, the Sales Agency Agreement, the Specified Person
Letter Agreement and all other certificates, instruments, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
1.5The following new defined terms and definitions thereof are hereby added to
Exhibit I to the Receivables Purchase Agreement in appropriate alphabetical
order:


“Specified Person” means at any time each of the Persons then listed as a
“Specified Person” on Schedule I to the Specified Person Letter Agreement.
“Specified Person Letter Agreement” means that certain letter agreement, dated
May 1, 2012, among the Seller, the Servicer, the Administrator, the Purchaser
Agents and the Purchasers from time to time party thereto, as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions thereof.
“Specified Receivable” means any indebtedness and other obligations owed to any
Transferor, the Originator or the Seller or any right of any Transferor, the
Seller, or the Originator to payment from or on behalf of any Specified Person
or any right to reimbursement for funds paid or advanced by any Transferor, the
Seller or the Originator on behalf of any Specified Person, whether constituting
an account, chattel paper, payment intangible, instrument, general intangible or
as-extracted collateral, however arising (whether or not earned by performance),
and includes, without limitation, the obligation to pay any finance charges,
fees and other charges with respect thereto.
SECTION 2.Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to the Administrator, each Purchaser and each
Purchaser Agent as follows:


(a)Representations and Warranties. Both before and immediately after giving
effect to this Amendment, the representations and warranties made by such Person
under the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).


(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part. This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person's valid and legally binding obligations, enforceable in accordance
with its terms.


(c)No Default. Both before and immediately after giving effect to this Amendment
and the transactions contemplated hereby, (i) no Termination Event or Unmatured
Termination Event exists or shall exist and (ii) the Purchase and Sale
Termination Date (as defined in the Purchase and Sale Agreement) has not
occurred.


SECTION 3.Effect of Amendment. All provisions of the Receivables Purchase
Agreement, as expressly amended and modified by this Amendment, shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement (or in any other Transaction Document) to
“this Agreement”, “hereof”, “herein” or words




--------------------------------------------------------------------------------




of similar effect referring to the Receivables Purchase Agreement shall be
deemed to be references to the Receivables Purchase Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Receivables Purchase Agreement
or any other Transaction Document other than as set forth herein.


SECTION 4.Costs and Expenses. The Seller agrees to pay on demand all costs and
expenses of the Administrator, each Purchaser and each Purchaser Agent
(including, without limitation, counsel fees and expenses) incurred in
connection with the preparation, execution and delivery of this Agreement and
the transactions contemplated hereby.


SECTION 5.Amendment is a Transaction Document. For the avoidance of doubt, this
Amendment shall constitute a Transaction Document for all purposes.


SECTION 6.Effectiveness. This Amendment shall become effective as of the date
hereof, upon receipt by the Administrator of counterparts of (a) this Amendment
(including facsimile or electronic copies) duly executed by each of the parties
hereto and (b) the Specified Person Letter Agreement (including facsimile or
electronic copies) duly executed by each of the parties thereto.


SECTION 7.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an executed counterpart hereof.


SECTION 8.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).


SECTION 9.Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement, any other Transaction Document or
any provision hereof or thereof.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
ANR RECEIVABLES FUNDING, LLC, as Seller
By:
/s/ G. Scott Cole
 
Name: G. Scott Cole
 
 
Title: Treasurer
 





--------------------------------------------------------------------------------






ALPHA NATURAL RESOURCES, LLC, as Servicer
By:
/s/ G. Scott Cole
 
Name: G. Scott Cole
 
 
Title: Vice President and Treasurer
 





--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as
a Related Committed Purchaser, as an LC Participant and
as a Purchaser Agent
By:
/s/ William P. Rutkowski
 
Name: William P. Rutkowski
 
Title: Vice President
 





--------------------------------------------------------------------------------






MARKET STREET FUNDING LLC,
as a Related Committed Purchaser and as a Conduit
 
Purchaser
 
By:
/s/ Doris J. Hearn
 
Name: Doris J. Hearn
 
 
Title: Vice President
 





--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as
Administrator
 
By:
/s/ William Falcon
 
Name: William Falcon
 
 
 Vice President
 



PNC BANK, NATIONAL ASSOCIATION, as the LC
Bank and as an LC Participant
 
By:
/s/ Mark Falcione
 
Name: Mark Falcione
 
 
 Senior Vice President
 



PNC BANK, NATIONAL ASSOCIATION, as Purchaser
Agent for the Market Street Purchaser Group
 
By:
/s/ William Falcon
 
Name: William Falcon
 
 
 Vice President
 





--------------------------------------------------------------------------------






Acknowledged and Agreed to by:
ALPHA NATURAL RESOURCES, INC., a
Delaware corporation, as Performance
 
Guarantor under that certain Second Amended
 
and Restated Performance Guaranty, dated as of
 
October 19, 2011
 
By:
 /s/ Richard R. Grinnan
 
Name: Richard R. Grinnan
 
 
Title: Assistant Secretary
 

 






